Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated July 1, 2011, is by and between Homeowners Choice, Inc.
(the “Company”), a Florida corporation having its principal place of business at
5300 West Cypress Street, Suite 100, Tampa, Florida 33607, and Paresh Patel (the
“Executive”).

BACKGROUND STATEMENT

The Company, through its Affiliates (as defined in this Agreement), is
principally engaged in the business of providing homeowners insurance. An
integral part of its insurance business is the investment of surplus and reserve
funds. The Company contemplates that it may engage in other insurance lines of
business and other business activities as well. (All such business and
investment activities, present and future, whether engaged in by the Company or
an Affiliate are referred to in this Agreement as the “Business”). The Company
has developed and expects to develop trade secrets, methods of doing business,
business plans, computer software and other items, all of which are worthy of
protection. The Company considers it to be in its best interests to have the
benefit of the Executive’s services as provided in this Agreement and the
Executive is willing to render such services to the Company in accordance with
the provisions of this Agreement.

NOW THEREFORE, in consideration of and reliance upon the foregoing background
statement and the representations and warranties contained in this Agreement,
the Company and the Executive agree to the following terms and conditions:

TERMS AND CONDITIONS

1. Employment and Title. Commencing July 1, 2011, the Company agrees to employ
the Executive, and the Executive agrees to serve, as the Company’s president and
chief executive officer, upon the terms and conditions set forth in this
Agreement.

2. Duties, Responsibilities and Authority. During the term of his employment
under this Agreement, the Executive will have the duties, responsibilities and
authorities assigned to him by the Company’s board of directors, which duties,
responsibilities and authorities will not be inconsistent with the Executive’s
role as the Company’s president and chief executive officer. The Executive will
report solely to the Company’s board of directors. The Executive agrees to
devote his best efforts and substantially all of his full business time,
energies and abilities, diligently and in good faith, to perform his duties,
fulfill his responsibilities, and exercise his authority hereunder for the
exclusive benefit of the Company. This provision will not be construed as
preventing the Executive from participating in charitable and community affairs,
managing his investment, investing in or engaging in other ventures, or
maintaining a directorship related to First Home Bank, provided such activities
do not interfere with the performance of his duties under this Agreement are not
inconsistent with his role as the Company’s president and chief executive
officer. The Executive agrees to serve on the Company’s board of directors, if
elected. In promoting the interests of the Company and without additional
compensation, the Executive will serve any of the Company’s Affiliates,
including subsidiary corporations, partnerships, limited liability corporations
and joint ventures, in such capacities as the Company’s board of directors may
from time to time direct. The Executive will read and abide by any policy, code
or practice the Company has or may hereafter adopt that is applicable to
executives or executive officers in general, including policies and rules
contained in the Company’s employee handbook and code of conduct.



--------------------------------------------------------------------------------

3. Board Elections. During the Executive’s term of employment under this
Agreement, the Company will use its best efforts to cause the Executive to be
elected to the Board of Directors of Company (or its successor in interest), and
to nominate the Executive as a member of the management slate at each annual
meeting of shareholders at which the Executive’s director class comes up for
election.

4. Location. The Executive’s principal place of employment will 5300 West
Cypress Street in Tampa, Florida or such other place to which the parties agree,
but in no event more than 20 miles from Tampa, Florida.

5. Term. The initial term of the Executive’s employment hereunder will commence
on July 1, 2011 and continue for a period of three years, unless earlier
terminated pursuant to the terms of this Agreement. The Executive’s employment
hereunder will continue and automatically renew for additional one-year terms
unless either party delivers written notice of non-renewal at least 90 days
before expiration of the initial term or any renewal term. The initial term and
any renewal term are hereinafter collectively referred to as the “Term.”

6. Compensation.

6.1. Base Salary. As compensation for the services to be rendered by the
Executive hereunder, the Company will pay the Executive, during the Term, an
annual base salary of $500,000, which base salary will accrue and be paid in
accordance with the Company’s standard payroll practices.

6.2. Bonus Compensation. The Executive will be entitled to any additional
compensation provided for by resolution of the Company’s board of directors or
applicable committee of the board of directors.

6.3. Benefits. During the Term, the Executive will be entitled to (i) medical,
dental, life, disability and retirement benefits, if any, upon substantially the
same terms and conditions generally applicable to all of the Company’s
executives; and (ii) three weeks paid vacation plus other paid time generally
available to the other executive officers of the Company.

 

2



--------------------------------------------------------------------------------

6.4. Reimbursement of Expenses. The Company will reimburse the Executive for all
reasonable travel and other business expenses incurred by the Executive in the
performance of the Executive’s duties hereunder, subject to, and in accordance
with, any expense reimbursement policies and expense documentation requirements
of the Company that may be in effect from time to time.

6.6. Withholding. Any and all amounts payable under this Agreement will be
subject to any federal, state and local tax and other withholdings or deductions
required by applicable law, rule or regulation.

7. Working Facilities. The Company will provide the Executive with an office at
the Executive’s principal work location or at such other location as agreed to
by the Executive and the Company, and other working facilities and secretarial
and other assistance suitable to his position and reasonably required for the
performance of his duties hereunder.

8. Incapacity.

8.1 Right to Terminate. Notwithstanding anything else to the contrary contained
in this Agreement, except as provided by this Section 8 the Company will have no
right to terminate the Executive’s employment while the Executive suffers
Incapacity (as defined below). If the Executive suffers Incapacity for a period
exceeding six consecutive months then the Company will have the right to
terminate the Executive’s employment hereunder 30 days after delivery of written
notice of termination. A termination of employment under this Section 8 will be
deemed a termination without “Good Cause” as described in Section 9.4 hereof.

8.2 Right to Replace. If the Executive suffers Incapacity for 30 or more
consecutive days, the Company will have the right to designate a person to
temporarily perform the Executive’s duties.

8.3 Rights Prior to Termination. During a period of Incapacity the Executive
will be entitled to his full base salary under Section 6.1 hereof and full
benefits under Section 6.3 hereof until employment is terminated as described in
Section 9.1. The Executive will be entitled to reasonable accommodations from
the Company so that the Executive is not prevented from performing his duties by
illness or injury.

8.4 Incapacity Defined. For purposes of this Section 8, the term “Incapacity”
means the Executive’s inability to perform his duties hereunder substantially on
a full-time basis because of physical or mental illness or physical injury as
determined by the Company’s board of directors, in its reasonable discretion,
based upon competent medical evidence. Upon the Company’s written request, the
Executive will submit to reasonable medical and other examinations to provide
the evidence required hereunder.

 

3



--------------------------------------------------------------------------------

9. Termination of Employment.

9.1 Termination by the Company. The Company may terminate the Executive’s
employment under this Agreement without Good Cause anytime not fewer than 30
days nor more than 45 days after delivering written notice of termination to the
Executive. The Company may terminate the Executive’s employment hereunder for
Good Cause anytime by delivery of written notice of termination. Termination
will be effective upon the date set forth in the notice of termination. Good
Cause will be limited to the following circumstances:

(i) The Executive commits any fraud, dishonesty, misappropriation or similar act
against the Company or others;

(ii) The Executive materially defaults in the performance of his obligations,
services or duties hereunder;

(iii) The Executive commits any public or private act that the Company’s board
of directors finds, in good faith, to be materially inimical to the best
interests of the Company or would tend to discredit, dishonor, embarrass,
reflect adversely upon or in any manner injure the reputation of the Company, an
Affiliate or the products or services of the Company or an Affiliate, or subject
the Company or an Affiliate to potential material liability;

(iv) The Executive is grossly negligent or commits willful misconduct in the
performance of his duties hereunder; and

(v) The Executive has been adjudicated guilty by, or enters a plea of guilty or
no contest before, a court of competent jurisdiction of illegal activities or
found by a court of competent jurisdiction to have engaged in other wrongful
conduct and such illegal activities or wrongful conduct, individually or in the
aggregate, has (or could be reasonably expected to have) a material adverse
effect on the Company, its prospects, earnings or financial condition.

9.2 Effect of Termination for Good Cause. If the Executive’s employment is
terminated by the Company for Good Cause—

(i) the Executive will be entitled to accrued base salary under Section 6.1 and
accrued vacation pay and other paid time off, each through the date of
termination; and

(ii) the Executive will be entitled to reimbursement for expenses accrued
through the date of termination in accordance with the provisions of Section 6.4
hereof; and

9.3 Effect of Termination without Good Cause. If the Company terminates the
Executive’s employment without Good Cause—

 

4



--------------------------------------------------------------------------------

(i) the Executive will be entitled to accrued base salary under Section 6.1 and
accrued vacation pay and other time off, each through the date of termination;

(ii) the Executive will be entitled to reimbursement for expenses accrued
through the date of termination in accordance with the provisions of Section 6.4
hereof;

(iii) the Executive will be entitled to receive all amounts of base salary that
would have been payable under Section 6.1 (provided that the Executive will
receive not less than 12 months of base salary) through the Term (excluding
future automatic renewals) (the “Scheduled Termination Date”) if employment had
not been terminated, which amounts will be paid as and when such base salary
would have been paid;

(iv) if the termination is within three years of a Change of Control (as defined
herein), the Executive will be entitled to receive a one-time, lump sum
severance payment (due upon termination) equal to 2.9 times the total amount of
the annual base salary payable under the terms of Section 6.1 of this Agreement
of this Agreement; and

(vii) The provisions of Section 13 will no longer apply to the Executive.

9.4 Deemed Termination without Good Cause. The Executive’s death will be deemed
a termination without Good Cause as of the date of death. Termination by reason
of the Executive’s Incapacity as set forth in Section 8.1 will be deemed a
termination without Good Cause. The expiration of the Term after the Company
delivers written notice of non-renewal as described in Section 5 will be deemed
a termination without Good Cause. In addition, after the occurrence of any of
the following events, the Executive, at his sole option, may declare by 30 days
written notice to the Company that his employment hereunder has been terminated
by the Company, and such termination will for all purposes of this Agreement be
deemed a termination by the Company without Good Cause:

(i) The Company materially changes the Executive’s reporting requirements;

(ii) The Executive is removed from or fails to win election to the Company’s
board of directors;

(iii) The Company fails to afford the Executive the power and authority
generally commensurate with the position of a president and chief executive
officer;

(iv) The Company moves the Executive’s principal place of employment beyond 20
miles from Tampa, Florida; or

 

5



--------------------------------------------------------------------------------

(v) The Company breaches any material provision of this Agreement.

9.5 Termination by Executive. The Executive may terminate his employment
hereunder by delivery of not less than 30 days written notice to the Company.

9.6 Effect of Termination by Executive. If the Executive terminates his
employment pursuant to Section 9.5 hereof —

(i) the Executive will be entitled to accrued base salary under Section 6.1 and
accrued vacation pay and other paid time off, each through the date of
termination; and

(ii) the Executive will be entitled to reimbursement for expenses accrued
through the date of termination in accordance with the provisions of Section 6.4
hereof.

9.7 Change of Control. For purposes of Section 9.3 of this Agreement, a “Change
of Control” will be deemed to have occurred in the event of—

(i) The acquisition by any person or entity, or group thereof acting in concert,
of “beneficial” ownership (as such term is defined in Securities and Exchange
Commission (“SEC”) Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), of securities of the Company which, together with
securities previously owned, confer upon such person, entity or group the voting
power, on any matters brought to a vote of shareholders, of 30% or more of the
then outstanding shares of capital stock of the Company;

(ii) The sale, assignment or transfer of assets of the Company in a transaction
or series of transactions, if the aggregate consideration received or to be
received by the Company in connection with such sale, assignment or transfer is
greater than 50% of the book value, determined by the Company in accordance with
generally accepted accounting principles, of the Company’s assets determined on
a consolidated basis immediately before such transaction or the first of such
transactions;

(iii) The merger, consolidation, share exchange or reorganization of the Company
as a result of which the holders of all of the shares of capital stock of the
Company as a group would receive less than 50% of the voting power of the
capital stock or other interests of the surviving or resulting corporation or
entity;

(iv) The adoption of a plan of liquidation or the approval of the dissolution of
the Company;

(v) A determination by the Company’s board of directors, in view of then current
circumstances or impending events, that a Change of Control has occurred or is
imminent, which determination will be made for the specific purpose of
triggering the operative provisions of this Agreement; or

 

6



--------------------------------------------------------------------------------

(vi) The Company’s board of directors is not comprised of a majority of
directors who were either directors as of the date of this Agreement (the
“Initial Directors”) or whose nomination or election was approved by at least a
majority of the Initial Directors or by a majority of directors whose nomination
or election was approved by the Initial Directors.

9.8 Certain Additional Payments by the Company.

(a) If it will be determined that any payment, distribution or benefit received
or to be received by the Executive from the Company (“Payments”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
(the “Excise Tax”), then the Executive will be entitled to receive an additional
payment (the “Excise Tax Gross-Up Payment”) in an amount such that the net
amount retained by the Executive, after the calculation and deduction of any
Excise Tax on the Payments and any federal, state and local income taxes and
excise tax on the Excise Tax Gross-Up Payment provided for in this Section 9.8,
will be equal to the Payments. In determining this amount, the amount of the
Excise Tax Gross-Up Payment attributable to federal income taxes will be reduced
by the maximum reduction in federal income taxes that could be obtained by the
deduction of the portion of the Excise Tax Gross-Up Payment attributable to
state and local income taxes. Finally, the Excise Tax Gross-Up Payment will be
reduced by income or excise tax withholding payments made by the Company or any
Affiliate to any federal, state or local taxing authority with respect to the
Excise Tax Gross-Up Payment that was not deducted from compensation payable to
the Executive.

(b) All determinations required to be made under this Section 9.8, including
whether and when an Excise Tax Gross-Up Payment is required and the amount of
such Excise Tax Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, except as specified in Section 9.8(a) above, will be made
by the independent tax or accounting (the “Accounting Firm”), which will provide
detailed supporting calculations both to the Company and the Executive within 15
business days after the Executive provides the Company with notice that a
Payment has been or will be made or such earlier time as may be required by the
Company. The determination of tax liability made by the Accounting Firm will be
subject to review by the Executive’s tax advisors and, if the Executive’s tax
advisors do not agree with the determination reached by the Accounting Firm,
then the Accounting Firm and the Executive’s tax advisor will jointly designate
a nationally recognized public accounting firm, which will make the
determination. All fees and expenses of the accountants and tax advisors
retained by either the Executive or the Company will be borne by the Company.
Any Excise Tax Gross-Up Payment, as determined pursuant to this Section 9.8,
with respect to a Payment will be paid by the Company to the Executive at such
time as the Executive is entitled to receive the Payment. Any determination by a
jointly designated public accounting firm will be binding upon the Company and
the Executive.

 

7



--------------------------------------------------------------------------------

(c) As a result of the uncertainty in the application of Section 4999 of the
Internal Revenue Code at the time of the initial determination hereunder, it is
possible that Excise Tax Gross-Up Payments will not have been made by the
Company that should have been made consistent with the calculations required to
be made hereunder (“Underpayment”). In the event that the Executive thereafter
is required to make a payment of any Excise Tax, any such Underpayment
calculated in accordance with and in the same manner as the Excise Tax Gross-Up
Payment in Section 9.8(a) above will be promptly paid by the Company to or for
the benefit of the Executive. In the event that the Excise Tax Gross-Up Payment
exceeds the amount subsequently determined to be due, such excess will
constitute a loan from the Company to the Executive payable on the fifth day
after demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Internal Revenue Code).

10. Certain Board Actions. The Executive will not vote on any matter involving
the Executive’s own compensation, matters involving Incapacity under Section 8
hereof or any motion involving termination of the Executive’s employment under
this Agreement. Notwithstanding the foregoing sentence the Executive may vote on
compensation-related plans involving officers, directors or employees as a
group, including bonus, stock, and option plans.

11. Trade Secrets.

11.1. Confidential Information. For the purposes of this Agreement,
“Confidential Information” means information or materials that, in the Company’s
view, provide advantage to the Company (or an Affiliate) over others not having
such information or materials and includes (i) customer information, supplier
information, sales channel and distributor information, material terms of any
contracts, marketing philosophies, strategies, techniques and objectives
(including service roll-out dates and volume estimates), legal and regulatory
positions and strategies, advertising and promotional copy, competitive
advantages and disadvantages, non-published financial data, network
configurations, product or service plans, designs, costs, prices and names,
inventions, discoveries, improvements, technological developments, know-how,
software code, business opportunities (including planned or proposed financings,
mergers, acquisitions, ventures and partnerships) and methodologies and
processes (including the look and feel of computer screens and reports) for
customer assistance, order acceptance and tracking, repairs, and commissions;
(ii) information designated in writing or conspicuously marked as “confidential”
or “proprietary” or likewise designated or marked with words of similar import;
(iii) information for which the Company has an obligation of confidentiality so
long as such obligation is known to the Executive; and (iv) information that by
its nature or the circumstances of its delivery or disclosure a reasonable
person would conclude that it is confidential or proprietary. The Executive is
specifically aware of the legal obligations of confidentiality afforded to
customers of financial institutions, including obligations to insurance
policyholders.

 

8



--------------------------------------------------------------------------------

11.2. Confidentiality. The Executive will hold Confidential Information in
confidence and trust and limit disclosure of Confidential Information strictly
to persons who have a need to know such Confidential Information in connection
with the Business. The Executive will not disclose, use, or permit the use or
disclosure of Confidential Information, except in satisfying his obligations
under this Agreement. The Executive will use reasonable care to protect
Confidential Information from inappropriate disclosure, whether inadvertent or
intentional. The Executive understands that the misappropriation of a trade
secret is a criminal offense under state and federal laws. Notwithstanding the
foregoing, the Executive may disclose Confidential Information if such
disclosure is required by a court order or an order of a similar judicial or
administrative body; provided, however, that the Executive notifies the Company
of such requirement immediately and in writing, and cooperates reasonably with
the Company in obtaining a protective or similar order with respect thereto.

11.3. Notification of Third Party Disclosure Requests. If the Executive receives
any written or oral third party request, order, instruction or solicitation for
the disclosure of Confidential Information not in conformance with this
Agreement or if the Executive becomes aware of any attempt by a third party to
improperly gain Confidential Information, the Executive will immediately notify
the Company’s general counsel and the Company’s board of directors of such
request, order, instruction or solicitation or of such attempt and fully
disclose the details surrounding such request, order, instruction or
solicitation or such attempt.

11.4. Non-Removal of Records. All documents, files, records, data, papers,
materials, notes, books, correspondence, drawings and other written, graphic or
electronic records of the Business and all computer software of the Company
which the Executive will prepare or use, or come into contact with, will be and
remain the exclusive property of the Company, in its discretion, and will not be
physically, electronically, telephonically or otherwise removed from the
Company’s premises without the Company’s prior written consent.

11.5. Return or Destruction of Confidential Information. Confidential
Information gained, received or developed by the Executive or in which the
Executive participated in developing will remain the exclusive property of the
Company, in its sole discretion. The Executive will promptly return to the
Company or destroy or erase all records, books, documents or any other materials
whatsoever (including all copies thereof) containing such Confidential
Information in his possession or control upon the earlier of (i) the receipt of
a written request from the Company for return or destruction of Confidential
Information or (ii) the termination of the Executive’s employment hereunder.

11.6. Trade Secrets of Others. In the course of his employment hereunder the
Executive will not use any information or materials that belong to any former
employer or any other person or entity and for which he has a duty of
confidentiality; nor will the Executive use or allow the use of any illegally
obtained confidential or secret information or materials.

 

9



--------------------------------------------------------------------------------

12. Intellectual Property. All Confidential Information, computer software,
video and sound recordings, scripts, creations, inventions, improvements,
designs and discoveries conceived, created, invented, authored, developed,
produced or discovered by the Executive while employed by the Company, whether
alone or with others, whether during or after regular work hours, whether before
or during the term of employment under this Agreement, are and will be the
Company’s property exclusively, in its sole discretion. All such items were and
will be produced as “work for hire.” The Executive hereby assigns to the Company
all copyrights, trademarks and other rights of authorship or ownership he may
have with respect to such items. Moreover, at any time, without additional
consideration, the Executive will execute and deliver any documents or
instruments that the Company may request in order to effectively convey and
transfer good title and right to, and put the Company in possession of, such
items.

13. Restrictions on Competition and Solicitation.

13.1. Noncompetition. The Executive agrees that during the course of his
employment with the Company and for a period of one year after termination of
that employment, the Executive will not, directly or indirectly, as an
executive, agent, independent contractor, consultant, partner, joint venturer or
otherwise, within any state in the United States within which the Company or an
Affiliate has conducted the Business within the 12 months preceding the date of
the termination of the Executive’s employment with the Company, enter into,
engage in, be employed by or consult with (or solicit to enter into, engage in,
be employed by or consult with) any business which competes with the Company or
an Affiliate by providing products or services of the same nature or type as
those provided by the Company or an Affiliate within the 12 month period
preceding the termination of the Executive’s employment with the Company,
including (a) participating as an officer, director, stockholder, member,
employee, agent, independent contractor, consultant, representative or partner
of, or having any direct or indirect financial interest (including the interest
of a creditor) in, any such competitor or (b) assisting any other individual or
business entity, of whatever type or description, in providing any such
competing services. The provisions of this section will not apply to the
ownership by the Executive of less than 5% of any publicly traded corporation or
other business entity solely as an investor and under circumstances in which the
Executive neither provides services nor assists anyone else to provide any
services to or on behalf of any such entity. The Executive further agrees that
upon a violation of this section of this Agreement, the period during which the
Executive’s covenants in this section apply will be extended by the number of
days equal to the period of such violation.

 

10



--------------------------------------------------------------------------------

13.2. Non-Solicitation/Non-Acceptance. The Executive agrees, during the course
of his employment with the Company and for a period of one year after
termination of that employment, the Executive will refrain from and will not,
directly or indirectly, as employee, agent, independent contractor, consultant,
partner, joint venturer or otherwise (a) solicit or counsel any third person,
partnership, joint venture, company, corporation, association, or other
organization that is or was a current or prospective customer of the Company or
an Affiliate within the 12 months preceding the termination of the Executive’s
employment with the Company and with which the Executive had a substantial
relationship within such preceding 12 month period, regardless of such person’s
or entity’s location, to terminate any existing or prospective business
relationship with the Company or an Affiliate or commence a similar business
relationship with any other individual or business entity; (b) accept, with or
without solicitation, any business from any third person, partnership, joint
venture, company, corporation, association or other organization that is or was
a current or prospective customer of the Company or an Affiliate with which the
Executive had a substantial relationship within the preceding 12 month period,
regardless of such person’s or entity’s location; or (c) solicit any of the
employees, agents, independent contractors or consultants of the Company or an
Affiliate, regardless of such person’s or entity’s location, to terminate any
business relationship with the Company or an Affiliate. The Executive further
agrees that upon a violation of this section of this Agreement, the period
during which the Executive’s covenants in this section apply will be extended by
the number of days equal to the period of such violation.

13.3. No Circumvention. The Executive will not make any attempt, or use any
artifice, scheme or device, including the use of any agent, representative,
associate, advisor, relative or business entity, to circumvent the purposes of
the restrictive covenants contained in Section 13.

13.4. Acknowledgements. The Executive acknowledges that the foregoing
restrictive covenants are reasonable and necessary in light of the
circumstances, including the Company’s interest in protecting the Confidential
Information to which he has been exposed and the business relationships with the
customers, partners, and others he has helped develop. The Executive further
acknowledges that the foregoing restrictive covenants are a material inducement
for the Company to enter into this Agreement, and that the covenants are given
as an integral part of this Agreement.

13.5. Counterclaims. The existence of any claim or cause of action the Executive
may have against the Company will not at any time constitute a defense to the
enforcement by the Company of the restrictions or rights provided by this
Section 13.

14. Equitable Remedies. The Executive and the Company agree that the services to
be rendered by the Executive pursuant to this Agreement, and the rights and
interests granted and the obligations to be performed by the Executive to the
Company pursuant to this Agreement, are of a special, unique, extraordinary and
intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by the Executive of any of the terms of this Agreement will
cause the Company great and irreparable injury and damage. The Executive hereby
expressly recognizes and agrees that the Company has the right to seek entry of
a temporary restraining order, preliminary injunction and permanent injunction,
and that such orders and injunctions may be issued against the Executive, to
prevent or address a breach of Sections 11 through 13 of this Agreement. The
existence of any claim or cause of action the Executive may have against the
Company will not at any time constitute a defense to the request for such
relief.

 

11



--------------------------------------------------------------------------------

15. Compliance with Other Agreements. The Executive represents and warrants to
the Company that he is free to enter this Agreement and that the execution of
this Agreement and the performance of the obligations under this Agreement will
not, as of the date of this Agreement or with the passage of time, conflict
with, cause a breach of or constitute a default under any agreement to which the
Executive is a party or by which he may be bound.

16. Severability. Every provision of this Agreement is intended to be severable.
If any provision or portion of a provision is illegal, invalid or unenforceable,
including as to geographic or temporal scope, then the remainder of this
Agreement will not be affected. Moreover, any provision or portion of a
provision of this Agreement which is determined to be unreasonable, arbitrary or
against public policy, including as to geographic or temporal scope, will be
modified by a court or arbitrator as appropriate so that it is not unreasonable,
arbitrary or against public policy.

17. Rights and Remedies Preserved. Nothing in this Agreement will limit any
right or remedy the Company or the Executive may have under this Agreement or
pursuant to law for any breach of this Agreement by the other party. The rights
granted to the parties herein are cumulative, and the election of one will not
constitute a waiver of such party’s right to assert all other legal remedies
available under the circumstances.

18. Waiver. No failure or delay on the of part either party to this Agreement in
the exercise of any right, power or remedy the party may have will operate as a
waiver, nor will any single or partial exercise of any right, power or remedy by
either party preclude any other or further exercise of that right, power or
remedy or the exercise of any other right, power or remedy. No express waiver or
assent by any party to any breach of or default in any term or condition of this
Agreement will constitute a waiver of or assent to any succeeding breach of or
default in the same or any other term or conditions of this Agreement.

19. Notices. Any notices or deliveries permitted or required by this Agreement
will be deemed given (i) when delivered in person or by messenger, if a receipt
is obtained for delivery, (ii) when delivered by Federal Express, United Parcel
Service, Airborne Express, U.S. Express Mail or similar nationally recognized
overnight delivery service, if a confirmation of delivery is obtained, or
(iii) five days after mailing, if mailed via certified or registered U.S. mail,
return receipt requested, provided the notice is delivered or mailed to the
party’s address as set forth below:

If to the Company:

Homeowners Choice, Inc.

Suite 100

5300 West Cypress Street

Tampa, FL 33607

ATT: General Counsel

 

12



--------------------------------------------------------------------------------

If to the Executive:

The Executive’s most recent address on file with the Company.

The parties may change addresses to which notices are to be delivered by giving
notice of the change of address in the manner set forth above; except, however,
that notwithstanding the foregoing provision, notice of a change of address will
be deemed made upon actual receipt of the notice by the other party. Notices
deemed given or delivered as set forth above on a Saturday, Sunday, or legal
holiday will instead be deemed given or delivered on the next succeeding day
which is not a Saturday, Sunday or legal holiday.

20. Successors and Assigns. The rights and obligations of the Company under this
Agreement will inure to the benefit of and be binding upon the successors and
assigns of the Company, including the survivor upon any merger, consolidation,
share exchange or combination of the Company. The Executive will not have the
right to assign this Agreement or to assign, delegate or otherwise transfer any
duty or obligation to be performed by him hereunder.

21. Entire Agreement. With respect to its subject matter, this Agreement
contains all the understandings and agreements of the parties and supersedes all
previous and all contemporaneous agreements, understandings, discussions and
negotiations between the parties, whether written or oral. The parties agree
that no previous drafts of this Agreement will be admissible as evidence
(whether in any arbitration or court of law) in any proceeding which involves
the interpretation of any provisions of this Agreement.

22. Amendments. Except as otherwise provided herein as to terms that are
unreasonable, arbitrary or against public policy, this Agreement will not be
modified or amended except by an instrument in writing signed by the parties.

23. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Florida without reference to
conflicts of law principles.

24. Further Assurances. Each party hereto will cooperate and will take such
further action and will execute and deliver such further documents as may be
reasonably requested by the other party in order to carry out the provisions and
purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

25. Construction. This Agreement was negotiated at arm’s-length, with each party
having the assistance of independent legal counsel. No court, arbitrator or
finder of fact should construe this Agreement more strongly against either party
on the basis of which party was responsible for the Agreement’s preparation.
Wherever from the context it appears appropriate, each term stated in either the
singular or the plural will include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender will include the other
genders. The words “Agreement,” “hereof,” “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole,
including Exhibits, and not to any particular provision of this Agreement.
Whenever the word “include,” “includes” or “including” is used in this
Agreement, it will be deemed to be followed by the words “without limitation.”
The various headings contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of any
of the provisions of this Agreement.

26. Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together will be deemed one original.

27. Affiliate. For the purposes of this Agreement, the capitalized term
“Affiliate” means (i) any association or entity directly or indirectly
controlling the Company and (ii) any association or entity controlled by or
under common control with the Company.

28. Confidential Arbitration. The parties hereto agree that any dispute
concerning or arising out of the provisions of this Agreement, the Executive’s
employment or the termination of the Executive’s employment will be resolved by
confidential arbitration in accordance with the rules of the American
Arbitration Association. Such confidential arbitration will be held in Tampa,
Florida and the decision of the arbitrator or arbitrators will be conclusive and
binding on the parties and will be enforceable in any court of competent
jurisdiction. In rendering a decision, the arbitrator will have the discretion
to award attorneys fees and costs. Notwithstanding the foregoing, if any dispute
arises hereunder as to which a party desires to exercise any equitable rights or
remedies under this Agreement, such party may, in its discretion, in lieu of
submitting the matter to arbitration, bring an action thereon in any court of
competent jurisdiction in Florida, which court may grant any and all relief
available in equity or at law for any and all claims made by such party based on
or arising from the provisions of this Agreement. In any such action, the
prevailing party will be entitled to reasonable attorneys’ fees and costs as may
be awarded by the court.

29. Survival. The warranties and representations in this Agreement will survive
the execution of this Agreement and continue without limitation. The Executive
has incurred the obligations set forth in Sections 11 through 13 solely in
consideration of the Company’s execution of this Agreement and such obligations
and this Section 29 will survive and continue notwithstanding the termination,
rescission or expiration of this Agreement or any provision of this Agreement.

30. Exhibits. All exhibits, schedules and other attachments to this Agreement
are hereby incorporated by this reference as integral parts of this Agreement.

 

14



--------------------------------------------------------------------------------

31. Saturday, Sunday or Legal Holiday. When the last day of a period during
which an act may be performed under this Agreement falls on a Saturday, Sunday,
or legal holiday that period will be deemed to end on the next succeeding day
which is not a Saturday, Sunday or legal holiday.

32. Electronic Signatures. Signed copies of this Agreement, addenda, attachments
and exhibits delivered electronically via Internet (e-mail) or telephone (fax)
will legally bind the parties to the same extent as original documents.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

  EXECUTIVE       Homeowners Choice, Inc.

By:

   

Its:

 

 

15